Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “receiving, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal, wherein the information includes a differentiated services code point (DSCP) value; receiving, from the terminal, the uplink data; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on the DSCP value received from the SMF;”
 	Independent claim 5 requires “receiving, from a session management function (SMF) entity, information on transport level packet marking for downlink data for a terminal, wherein the information includes a differentiated services code point (DSCP) value; performing the transport level packet marking in an internet protocol (IP) header for the downlink data based on the DSCP value received from the SMF;”
 	Independent claim 9 requires “a transceiver; and a controller coupled with the transceiver and configured to: receive, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal wherein the information includes a differentiated services code point (DSCP) value; receive, from the terminal, the uplink data, perform the transport level packet marking in an internet protocol (IP) header for the uplink data based on the DSCP value received from the SMF;”

 	Independent claim 17 requires “wherein information on transport level packet marking for the uplink data is received by the base station from a session management function (SMF) entity, wherein the transport level packet marking is performed by the base station in an internet protocol (IP) header for the uplink data based on the DSCP value received from the SMF;”
 	Independent claim 21 requires “wherein information on transport level packet marking for the uplink data is received by the base station from a session management function (SMF) entity; wherein the transport level packet marking is performed by the base station in an internet protocol (IP) header for the uplink data based on the DSCP value received from the SMF;”
 	The prior art of record (in particular, Le Faucheur et al (US 2007/0014256) (hereinafter Le Faucheur) does not disclose, with respect to claim 1, “receiving, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal, wherein the information includes a differentiated services code point (DSCP) value; receiving, from the terminal, the uplink data; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on the DSCP value received from the SMF;” as claimed.  Rather, Le Faucheur discloses that differentiated services technology may be used to provide the different service levels, Le Faucheur merely describes that a header of a packet may include a DiffServ Code Point (DSCP) marker that indicates a grade of  

 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477